                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION

 GINA R. LIPARI-WILLIAMS and
 MARISSA T. HAMMOND, on behalf of
 themselves and all others similarly situated,

                       Plaintiffs,
                                                     Case No. 5:20-CV-6067-SRB
 v.
                                                     DEMAND FOR JURY TRIAL
 PENN NATIONAL GAMING, INC.,

 THE MISSOURI GAMING COMPANY,
 LLC d/b/a ARGOSY RIVERSIDE
 CASINO, and

 ST. LOUIS GAMING VENTURES, LLC
 d/b/a HOLLYWOOD CASINO ST. LOUIS

                       Defendants.

       SECOND AMENDED CLASS AND COLLECTIVE ACTION COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 15 and the Court’s Order (Doc. 38), Gina R.

Lipari-Williams and Marissa T. Hammond (collectively, “Plaintiffs”) file this Second Amended

Class and Collective Action Complaint against Penn National Gaming, Inc. (“PNG”), The

Missouri Gaming Company, LLC d/b/a Argosy Riverside Casino (“Argosy Riverside”), and St.

Louis Gaming Ventures, LLC d/b/a Hollywood Casino St. Louis (“Hollywood Casino St. Louis”)

(collectively, “Defendants”).

       1.      Plaintiff Lipari-Williams commenced this action in the Circuit Court of Platte

County, Missouri on March 31, 2020 in a matter captioned Lipari-Williams v. The Missouri

Gaming Company, LLC, et al., Case No. 20AE-CC00099. Defendants were served with process

on April 2, 2020 by personally serving their registered agent, CT Corporation System, with a copy

of the state court petition and summonses. Defendants removed this matter on May 1, 2020 on the

                                                 1

         Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 1 of 45
basis of alleged traditional diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1). See Notice

of Removal, Doc. 1 at ¶ 8. Defendants asserted complete diversity existed between the named

parties and that Plaintiff Lipari-Williams, individually, would necessarily incur, at least, $75,000

in reasonable attorneys’ fees. See id. at ¶¶ 22-28.

                                     NATURE OF ACTION

       2.      This is a class and collective action concerning three unlawful employment

practices occurring at Defendant PNG’s casino properties.

       3.      First, Defendants deducted from the wages of Plaintiffs and all other similarly

situated employees the costs to obtain and thereafter maintain and renew state-issued gaming

licenses. This practice violates both federal and Missouri law. As multiple federal district courts

(including this Court) have held, these gaming licenses are primarily for the benefit and

convenience of the employers (here, Defendants). As such, pursuant to the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201, et seq., these gaming license costs may not be deducted from an

employee’s wages to the extent the deductions bring the employee’s wages below the federally-

mandated $7.25 per hour minimum wage. Likewise, the gaming license deductions are not for the

“private benefit of the employees.” As such, pursuant to the Missouri Minimum Wage Law

(“MMWL”), RSMo. § 290.500, et seq., these gaming license costs may not be deducted from an

employee’s wages to the extent the deductions bring the employee’s wages below the Missouri

minimum wage. Because Plaintiffs and all other similarly situated employees have been paid at

or below the federal and Missouri minimum wage rates, the gaming license deductions necessarily

reduced their wages below the minimum wage in violation of both statutes. Plaintiffs assert the

gaming license deduction claims as a collective action pursuant to the FLSA, 29 U.S.C. § 216(b),

and class actions pursuant Federal Rule of Civil Procedure 23.



                                                 2

         Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 2 of 45
       4.      Second, Defendants have created a mandatory tip pooling policy by which

Defendants require their table games dealers to pool their tips and then, in violation of the FLSA

and MMWL, distribute those tips to the table games dealers who earned them as well as to pay the

Paid Time Off (“PTO”) of certain non-tipped, manager and supervisor employees. This practice

violates the express language of the FLSA prohibiting tip pooling whereby employees “who

customarily and regularly receive tips” share tips with non-tipped employees who do not. See 29

U.S.C. 203(m)(2)(A)(ii). Likewise, this practice violates the express language of the FLSA

prohibiting the employer from keeping any portion of its employees’ tips, “including allowing

managers or supervisors to keep any portion of employees’ tips.” See 29 U.S.C. 203(m)(2)(B). In

addition, this practice violates the MMWL because these table games dealers who earned the tips

are not being allowed to “retain[] compensation in the form of gratuities” as provided for under

the MMWL. See RSMo. § 290.512(1). As a result, Defendants are not entitled to a tip credit

under federal or Missouri law meaning Plaintiffs and all similarly situated employees are entitled

to the difference between their direct cash wage and the federal and/or applicable Missouri

minimum wage, whichever is greater. In addition, under the FLSA, Plaintiffs and all similarly

situated employees are entitled to recover the wrongfully diverted tips.

       5.      Third, Defendant PNG breached its fiduciary duties under the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. At all relevant

times, Defendant PNG has been the sponsor of a health plan to provide eligible employees and

retirees of Defendant PNG with health care benefits. Since, at least, 2014, the health plan has

included an outcome-based wellness program based on a health factor within the meaning of

ERISA. The wellness plan included a tobacco surcharge for employees enrolled in company-

sponsored medical coverage who have used tobacco products within the last three months or have



                                                 3

         Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 3 of 45
participating dependents who have used tobacco products within the last three months. The

Tobacco Surcharge has been in place since, at least, 2014. Since 2019, the Tobacco Surcharge has

been $23.08 per bi-weekly pay period ($50 per month) for one tobacco user, and $46.15 per bi-

weekly pay period ($100 per month) for two tobacco users. However, if employees or their

dependents enroll in a smoking cessation program, they are eligible to have the tobacco surcharge

removed upon completion of the smoking cessation program. But any adjustments by PNG are on

a prospective basis only – there are no retroactive adjustments to the tobacco user surcharge. In

order to satisfy the requirement to provide a reasonable alternative standard, the same, full reward

from an outcome-based wellness program must be available to individuals who qualify by

satisfying a reasonable alternative standard as is provided to individuals who qualify by satisfying

the program’s otherwise applicable standard. In other words, all similarly situated employees must

be allowed to obtain the full reward (i.e., completely avoiding the tobacco surcharge) through the

reasonable alternative. Because PNG refuses to make retroactive adjustments to the tobacco

surcharge, individuals have not and will not receive the full amount of the reward – the tobacco

surcharge will only be removed after completion of the smoking cessation program through the

remainder of the plan year. As a result, PNG has failed to satisfy the requirement to provide a

reasonable alternative standard to its outcome-based wellness program based on a health-status

factor (tobacco). Because Defendant PNG failed to offer a reasonable alternative standard for the

Tobacco Surcharge, it has operated an illegal and discriminatory outcome-based wellness program

because it discriminates on the basis of a health-status related factor (namely, tobacco use). This

constitutes a breach of ERISA’s fiduciary duties, and Defendant PNG must, among other things,

disgorge all Tobacco Surcharges it obtained through its breach of fiduciary duty.




                                                 4

         Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 4 of 45
                                            PARTIES

       6.      Plaintiff Gina R. Lipari-Williams resides in Platte City, Missouri, and is a resident

of the State of Missouri. Plaintiff is currently employed by Defendants at their Argosy Riverside

property located in Platte County, Missouri. Plaintiff Lipari-Williams’ Consent to Join was

previously filed with the Court. See Doc. 24-1.

       7.      Plaintiff Marissa T. Hammond resides in St. Charles County, Missouri and is a

resident of the State of Missouri. Plaintiff was previously employed by Defendants at their

Hollywood Casino St. Louis property located in St. Louis County, Missouri. Plaintiff Hammond’s

Consent to Join was previously filed with the Court. See Doc. 24-2.

       8.      Defendant Argosy Riverside is a limited liability company organized under the laws

of the State of Missouri with its principal place of business in Platte County, Missouri.

       9.      Defendant Hollywood Casino St. Louis is a limited liability company organized

under the laws of the State of Delaware with its principal place of business in St. Louis County,

Missouri.

       10.     Defendant PNG is a corporation organized under the laws of the Commonwealth

of Pennsylvania with its principal place of business in Wyomissing, Pennsylvania.

                                JURISDICTION AND VENUE

       11.     This Court has personal jurisdiction over Defendants Argosy Riverside and

Hollywood Casino St. Louis because their principal places of business are located within the State

of Missouri, they transact business within the State of Missouri, they enter into contracts within

the State of Missouri, and they are authorized by the Missouri Secretary of State to do business

within the State of Missouri.




                                                  5

         Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 5 of 45
       12.     This Court has personal jurisdiction over Defendant PNG because it transacts

business within the State of Missouri, it enters into contracts within the State of Missouri, and it is

authorized by the Missouri Secretary of State to do business within the State of Missouri. For

example, Defendant PNG possesses an approved casino operator’s license issued by the Missouri

Gaming Commission because it owns and operates three casinos in Missouri.

       13.     The FLSA authorizes court actions by private parties to recover damages for

violation of the FLSA’s wage and hour provisions. The Court possesses subject matter jurisdiction

over Plaintiffs’ FLSA claims based upon 29 U.S.C. § 216(b) and 28 U.S.C. § 1331. The Court

likewise has subject matter jurisdiction over Plaintiffs’ state-law wage and hour claims because

they are so related to the FLSA claims that they form part of the same case and controversy,

satisfying supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

       14.     ERISA authorizes actions by private parties to recover damages for violations of

the statute’s fiduciary duties. The Court possesses subject matter jurisdiction over Plaintiff

Hammond’s ERISA claims based upon 29 U.S.C. §§ 1132(a)(1) and (e)(1) and 28 U.S.C. § 1331.

       15.     Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events giving rise to this claim occurred in this judicial district and Defendants are each

subject to personal jurisdiction in this district. Plaintiff Lipari-Williams worked for Defendants at

their Argosy Riverside property, which Defendants operate within the Western District of

Missouri.

     COMMON ALLEGATIONS REGARDING FLSA AND MMWL VIOLATIONS

             PNG Jointly Employed Plaintiffs and All Others Similarly Situated

       16.     PNG operates a hub and spoke employment structure whereby, PNG, at the

operational center of the wheel, has spokes leading out to each of its individual casino subsidiaries,



                                                  6

         Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 6 of 45
including Argosy Riverside and Hollywood Casino St. Louis (collectively, the subsidiary casino

entities). By design, each individual subsidiary casino entity is the acknowledged employer of the

employees, like Plaintiffs, who physically work at the casino property. However, as a matter of

economic reality, from its position at the operational center of this structure, PNG has the ability

to and, in fact, does operate its subsidiary casinos and instructs the entities on how and when to

execute employment policies.       The subsidiaries casino entities must and do follow PNG’s

operational instructions. Due to the pervasive control PNG both possesses and exercises over the

employees at each of its casinos (both directly and indirectly), PNG is a joint employer of Plaintiffs

and all others similarly situated, along with each respective subsidiary casino entity, like Argosy

Riverside.

       17.     There is no material difference between the manner in which PNG treats each of its

casino properties or the Plaintiffs (and those who are similarly situated to them) who work at each

of the PNG casino properties. Each of the casino properties is akin to a regional office of PNG’s

nationwide gaming operation with PNG in control and directing the policies and procedures across

the country that affect the day-to-day lives of Plaintiffs and all other similarly situated employees.

       18.     At all relevant times, PNG, with and through the individual subsidiary casino

entities, jointly employed each Plaintiff (and other similarly situated employees) because:

               a.      PNG had the right to and did exercise control over the hiring and firing of

       Plaintiffs and all other similarly situated employees;

               b.      PNG had the right to and did supervise the work schedules, conditions of

       employment, and the manner in which Plaintiffs and all other similarly situated employees

       performed their jobs;




                                                  7

         Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 7 of 45
                c.     PNG had the right to and did determine the rate and method of payment for

       Plaintiffs and all other similarly situated employees; and

                d.     PNG was primarily responsible for and did maintain the employment

       records for Plaintiffs and all other similarly situated employees.

    The Gaming License Deductions Are Unlawful and Primarily Benefit the Employers

       19.      As owners and operators of gaming establishments (i.e., casinos) within the State

of Missouri, Defendants are subject to the provisions of Missouri law governing riverboat

gambling and their interpreting regulations. See RSMo. § 313.800, et seq.; see also Mo. Code

Regs. Ann. tit. 11, § 45-4.010, et seq.

       20.      Defendants must ensure their employees possess Occupational Gaming Licenses in

order to conduct Defendants’ casino businesses.        Without licensed employees, Defendants’

Missouri casinos could not function. See Mo. Code Regs. Ann. tit. 11, § 45-4.010.

       21.      Pursuant to the Missouri Gaming Commission’s regulations, Level I Occupational

Gaming Licenses cost $1,000 for an application fee and $100 for an annual license fee. Level II

Occupational Gaming Licenses cost $75 for an application fee and $50 for an annual license fee.

See Mo. Code Regs. Ann. tit. 11, § 45-4.380.

       22.      Defendants have established a uniform gaming license deduction policy that

governs all employees at its Missouri casinos.

       23.      Under this policy, Defendants deduct from their employees’ wages the amount it

costs Defendants to initially obtain and thereafter renew the employees’ state-issued gaming

licenses.

       24.      With respect to the FLSA, Defendants may only deduct these gaming license costs

from their employees’ wages if the costs are primarily for the benefit of employees. However,



                                                 8

            Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 8 of 45
Defendants’ employees’ state-issued gaming licenses are primarily for the benefit or convenience

of Defendants. Defendants’ casinos exist in a heavily regulated environment. For example,

Defendants can only have table games in their casinos if they are operated by employees (table

games dealers) who have the required state-issued gaming license. These state-issued gaming

licenses are specifically required for the employee’s performance of the employer’s particular

business. Without these state licensed employees, Defendants could not compliantly operate their

casinos and, in turn, generate the revenues needed to support their operations and realize profits.

Also, courts interpreting the requirements of 29 C.F.R. § 531.35 (“Free and clear” payment;

“kickbacks”) and 29 C.F.R. § 531.32 (“Other facilities”) have drawn a line between costs arising

from employment itself and those arising in the ordinary course of life. Costs that “primarily

benefit the employee” are universally ordinary living expenses that one would incur in the course

of life outside the workplace. Occupational licensing costs—like the state-issued gaming license

at issue here—arise out of employment rather than the ordinary course of life. To that end,

Plaintiffs and other similarly situated employees have no use for their gaming license in the

ordinary course of life outside the workplace. Therefore, Defendants’ employees’ state-issued

gaming license primarily benefits the employer, not the employee, and cannot be deducted from

their wages where, as here, it plainly creates a minimum wage violation.

       25.     The analysis of the FLSA minimum wage claim is the same as that of the MMWL

minimum wage claim because the MMWL “follow[s] the written regulations established by the

United States Department of Labor pertaining to the Fair Labor Standards Act.” See Mo. Code

Regs. Ann. tit. 8, § 30-4.010. Like the FLSA, the MMWL only permits certain deductions to be

credited as minimum wages if they are “for the private benefit of the employee.” See Mo. Code

Regs. Ann. tit. 8, § 30-4.050.



                                                9

         Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 9 of 45
        26.   Given that Defendants’ gaming license deductions primarily benefit Defendants (as

opposed to Plaintiffs and similarly situated employees), Defendants may not deduct the gaming

license costs from employees’ wages to the extent they create a minimum wage violation under

the terms of the FLSA or MMWL.

        27.   For Defendants’ many employees, like Plaintiffs, who are paid a direct cash wage

of $7.25 per hour (the federally required minimum wage) or less, which include, among others,

Defendants’ tipped employees (like Plaintiffs) for whom Defendants pay a sub-minimum direct

cash wage and claim an FLSA section 3(m) tip credit, this gaming license deduction is unlawful

because it necessarily reduces the employee’s earnings below the required minimum wage or

overtime compensation in the workweeks in which Defendants make the deduction, resulting in

violations of the FLSA.

        28.   As the Department of Labor has explained, when an employer claims an FLSA

section 3(m) tip credit, the tipped employee is considered to have been paid only the minimum

wage for all non-overtime hours worked in a tipped occupation and the employer may not take

deductions because any such deduction reduces the tipped employee’s wages below the minimum

wage.

        29.   This is not the first time a federal district court has considered the applicability of

the FLSA to the common casino industry practice of deducting the costs of obtaining and renewing

gaming licenses from employees’ wages in the context of minimum wage violations.

        30.   In Lockett v. Pinnacle Entertainment, Inc., 408 F. Supp. 3d 1043 (W.D. Mo. 2019),

Judge Fenner found “[t]he necessity of a gaming license arises out of employment, and therefore,

it primarily benefits Defendants, as employers. Accordingly, the FLSA prohibits the deduction of

any cost or fee for the gaming license.” Id. at 1049. In Lockett, the Court likewise found that,



                                                10

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 10 of 45
because the named plaintiffs were tipped employees earning a direct cash wage of $7.24 or less,

any deduction necessarily created a minimum wage violation. Id. at 1048-49.

        31.     In Lilley v. IOC-Kansas City, Inc., 2019 WL 5847841 (W.D. Mo. Nov. 7, 2019),

this Court found “considering Plaintiffs’ factual allegations in the context of the DOL regulations

and caselaw, the gaming license fee is a cost arising from employment and not arising in the

ordinary course of life. Plaintiffs have satisfied their burden at this early stage in the litigation to

plead facts that would support the conclusion that the gaming license fee primarily benefits

Defendant and, therefore, may not be deducted from wages to the extent the fee brings an

employee’s pay below the minimum wage required by the FLSA and [Missouri Minimum Wage

Law].” Id. at *3.

        32.     Likewise, the Department of Labor announced in November 2018 that it had

completed an investigation and concluded that a casino operator’s deductions made from

employees’ wages to cover its costs for individual employee’s casino gaming licenses created

minimum wage violations when those deductions brought the employee’s pay below the federal

minimum wage of $7.25 per hour. In that case, the casino operator was required to pay $175,128

in back wages and damages to 889 employees at its casinos.

        33.     Defendants deducted gaming license fees from Plaintiff Lipari-Williams’ wages

during the pay period ending on March 14, 2019. During this pay period, Defendants deducted a

gaming license fee in the amount of $25.00 from Plaintiff Lipari-Williams’ wages. During this

pay period, Plaintiff Lipari-Williams was paid a direct cash wage of $6.386 per hour. This wage

is below the federal minimum wage of $7.25 per hour and the then-applicable Missouri minimum

wage of $8.60 per hour. Under these circumstances and for purposes of the FLSA and MMWL,




                                                  11

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 11 of 45
any deduction from Plaintiff Lipari-Williams’ wages, including the unlawful gaming license

deduction at issue, constitutes a minimum wage violation.

       34.     Similarly, Defendants deducted gaming license fees from Plaintiff Hammond’s

wages during the pay period ending on May 30, 2019. During this pay period, Defendants

deducted a gaming license fee in the amount of $25.00 from Plaintiff Hammond’s wages. During

this pay period, Plaintiff Hammond was paid a direct cash wage of $5.6456 per hour. This wage

is below the federal minimum wage of $7.25 per hour and the then-applicable Missouri minimum

wage of $8.60 per hour. Under these circumstances and for purposes of the FLSA and MMWL,

any deduction from Plaintiff Hammond’s wages, including the unlawful gaming license deduction

at issue, constitutes a minimum wage violation.

       35.     Pursuant to 29 U.S.C. § 216(b), “Any employer who violates the provisions of

section 206 or section 207 of this title shall be liable to the employee or employees affected in the

amount of their unpaid minimum wages, or their unpaid overtime compensation, as the case may

be, and in an additional equal amount as liquidated damages.” As Defendants violated the FLSA’s

minimum wage and/or overtime compensation provisions through an illegal gaming license

deduction, Plaintiffs and all others similarly situated are entitled to recover their unpaid minimum

wages or overtime compensation, along with an additional equal amount as liquidated damages.

       36.     Defendants’ FLSA violations alleged herein were willful in that Defendants either

knew of the specific FLSA requirements and prohibitions at issue at the time of the alleged

violations and intentionally did not comply with them, or showed reckless disregard for the matter

of whether their conduct violated the FLSA. For example, Defendants have been aware of Judge

Fenner’s decision in Lockett holding gaming licenses are primarily for the benefit of the employer

and may not be deducted where it creates a minimum wage violation since the decision was issued



                                                  12

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 12 of 45
and has continued to deduct the cost of gaming licenses from its employees’ wages since that

opinion was issued. Further, Defendants have also intentionally or recklessly ignored case law

from the Southern District of New York issued in 2013 that expressly holds that occupational

licensing costs are primarily for the benefit of the employer and, therefore, cannot be deducted

from an employee’s wages if the deduction reduces the employee’s earnings below the required

minimum wage or overtime compensation. See Williams v. Secure Resource Communication

Corp., 2013 WL 4828578 (S.D.N.Y. Sept. 10, 2013).

                              Defendants’ Tip Pooling Violations

       37.    Plaintiff Lipari-Williams is table games dealer who participates in mandatory tip

pooling arrangement at Defendants’ Argosy Riverside property. Plaintiff Hammond was a table

games dealer who participated in a mandatory tip pooling arrangement at Defendants’ Hollywood

Casino St. Louis property. Defendants have operated an unlawful tip pooling arrangement in

violation of the FLSA and MMWL by including a category of employees commonly referred to

as “Dual-Rate Supervisors” in the tip pool as explained below.

       38.    PNG has established a uniform or substantially similar Paid Time Off (“PTO”)

policy that governs PTO for hourly employees at its casinos, including Argosy Riverside and

Hollywood Casino St. Louis.

       39.    PNG’s PTO policy provides that PTO hours accrue for every hour worked based

on the employee’s length of service with PNG according to a set schedule.

       40.    Defendants jointly employ certain workers under the job title “Dual-Rate

Supervisor” (or its equivalent by any other name), which includes employment in two occupations:

(1) floor supervisor; and (2) table games dealer. The Department of Labor refers to this type of

employment as a “dual job” situation.



                                               13

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 13 of 45
       41.     With respect to their employment as a floor supervisor (a non-tipped occupation),

these employees are paid a regularly hourly rate (say, $19 per hour). Defendants classify full-time

floor supervisors (who perform the same job duties as dual rate supervisors when Dual-Rate

Supervisors are functioning in their floor supervisor role) as exempt pursuant to the executive

and/or administrative exemption. Hours worked in their employment as a floor supervisor are

specifically tracked and separately paid as such in Defendants’ timekeeping and payroll records.

       42.     With respect to Dual-Rate Supervisors’ employment as a table games dealer (a

tipped occupation that participates in a mandatory tip pooling arrangement with Plaintiffs and other

similarly situated employees), Defendants pay a sub-minimum direct cash wage. Under the FLSA,

the sub-minimum direct cash wage must be at least $2.13 per hour, and the employer is able to

count a limited amount of the employee’s tips (as re-distributed by the employer to the employee

under a valid tip pooling arrangement) as a partial credit to satisfy the difference between the direct

cash wage and the required federal minimum wage (known as a “tip credit”), see 29 U.S.C. §

203(m)(2)(A). The credit allowed on account of tips may be less than that permitted by statute,

but it cannot be more. To illustrate, if Defendants pay a table games dealer a sub-minimum direct

cash wage of say $4.25 per hour, the amount of the “tip credit” would be $3 (the difference between

the employee’s direct cash wage of $4.25 and the federal minimum wage of $7.25) – on the

assumption further that the amount of tips actually received by the tipped employee (as re-

distributed by Defendants according to the mandatory tip pooling arrangement) is enough to make

up the difference between the employee’s direct cash wage and the federal minimum wage; if not,

Defendants must make up the difference to ensure the employee is paid at least the required

minimum wage for all hours worked in their employment as a table games dealer.




                                                  14

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 14 of 45
       43.     Under the FLSA, when an employer employs someone in both a tipped and non-

tipped occupation, the tip credit is available only for the hours the employee works in the tipped

occupation.   Thus, for Defendants’ Dual-Rate Supervisors, the hours worked in the tipped

occupation (table games dealer) must be tracked and paid separately from the hours worked in the

non-tipped occupation (floor supervisor).

       44.     Dual-Rate Supervisors accrue PTO in a single pot. This means there is not one pot

for PTO accrued as a tipped, hourly table games dealer, on the one hand, and a separate pot for

PTO accrued as a non-tipped and manager/supervisor Dual-Rate Supervisor, on the other hand.

Instead, the PTO earned by Dual-Rate Supervisors simply accrues in a single pot.

       45.     For Dual-Rate Supervisors, Defendants do not track how their PTO was accrued.

However, when Dual-Rate Supervisors take PTO, they are paid PTO out of the table games

dealers’ tip pool. The PTO hours accrued in their employment as a floor supervisor (a non-tipped

occupation and managerial and supervisory position) should not properly included in any valid tip

pooling arrangement among table games dealers (like Plaintiff). But that is precisely what

Defendants are doing for their own economic benefit and to the detriment of these employees.

       46.     Defendants also unlawfully redistribute a portion of the table games dealers’ tips to

Dual-Rate Supervisors when they are paid for such things as jury duty, bereavement leave, sick

leave, FMLA leave, and the like, which accrue and/or are paid in the same or substantially similar

unlawful manner as the PTO described above. To the extent Dual-Rate Supervisors accrue such

additional paid leave in their employment as a floor supervisor, those hours cannot be included as

part of any valid tip pooling arrangement among table games dealers.

       47.     Defendants’ above-described scheme for the payment of PTO hours (and other

forms of paid leave) for Dual-Rate Supervisors is unlawful and violates the FLSA’s tip-pooling



                                                15

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 15 of 45
provisions because (1) Defendants are violating the FLSA’s requirement that all tips received by

the tipped employee must be retained by the employee except for a valid tip pooling arrangement;

(2) Defendants are violating the FLSA’s prohibition against the pooling of tips among employees

who do not customarily and regularly receive tips; and (3) Defendants are violating the FLSA’s

requirement that it “not keep tips received by its employees for any purposes, including allowing

managers or supervisors to keep any portion of the employees’ tips, regardless of whether or not

the employer takes a tip credit” – see 29 U.S.C. § 203(m), as amended by the Consolidated

Appropriations Act, 2018 (signed March 23, 2018), along with such section as was in effect prior

to then, and all applicable regulations (as the position title Dual-Rate Supervisor and Floor

Supervisor confirm, when Dual-Rate Supervisors are performing their non-tipped supervisory

duties they are “managers or supervisors” within the meaning of the FLSA).

       48.     Defendants’ above-described scheme also results in Defendants’ violation of the

FLSA’s minimum wage payment requirements, 29 U.S.C. § 206, because Defendants are paying

a direct cash wage to table games dealers (including Plaintiff) that is less than the required

minimum wage, and, due to Defendants’ non-compliance with the FLSA’s tip-pooling provisions,

Defendants are not entitled to any credit using employees’ tips against its minimum wage

obligation with respect to Plaintiffs, and other similarly situated employees.

       49.     For the same reasons, Defendants’ above-described tip pooling practice also

violates the MMWL. Pursuant to the MMWL, an employer may only pay a sub-minimum direct

cash wage to an employee “who receives and retains compensation in the form of gratuities in

addition to wages…” See RSMo. § 290.512(1). Defendants’ tip pooling practices violate the

MMWL because employees are not retaining tips within the meaning of the MMWL when tips are

redistributed from the mandatory tip pool to non-tipped employees and manager/supervisor



                                                16

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 16 of 45
employees in the form of PTO. Due to these violations, Defendants may not claim a tip credit and

may not pay a direct cash wage below Missouri’s minimum wage meaning Defendants owe

Plaintiff and all similarly situated employees the difference between their direct cash wage and the

then-applicable minimum wage.

       50.     Because Defendants’ FLSA violations as alleged herein were neither sporadic nor

infrequent, Defendants’ tip pooling arrangement for table games dealers should be invalidated for

the entire statutory look-back period of three (3) years. Alternatively, and at a minimum,

Defendants’ tip pooling arrangement for table games dealers should be invalidated as to any pay

period during the statutory look-back period of three (3) years in which Defendants unlawfully

kept and then improperly redistributed table games dealers’ tips to pay PTO hours (or other forms

of paid leave) accrued by Dual-Rate Supervisors in their employment as a floor supervisor.

       51.     As a result of Defendants’ above-described FLSA violations, and pursuant to 29

U.S.C. § 216(b), Plaintiffs and other similarly situated employees are entitled to recover from

Defendants the amount of the sum of (1) the tip credit taken (i.e., the difference between the direct

cash wage and the required federal minimum wage) / the amount of the unpaid minimum wages,

(2) all tips that were unlawfully kept by Defendants and then improperly redistributed as payment

of PTO hours (and other forms of paid leave) accrued by Dual-Rate Supervisors in their

employment as a floor supervisor, and (3) an additional equal amount as liquidated damages.

       52.     Defendants’ FLSA violations alleged herein were willful in that Defendants either

knew of the specific FLSA requirements and prohibitions at issue at the time of the alleged

violations and intentionally did not comply with them, or showed reckless disregard for the matter

of whether their conduct violated the FLSA. By way of example, Defendants recognize, by their

own pay policies, that Dual-Rate Supervisors are not permitted to participate in the table games



                                                 17

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 17 of 45
dealers’ tip pool for regular hours earned in their capacity as floor supervisors. Under the

circumstances, it demonstrates willful violations of the FLSA, or at least reckless disregard for the

FLSA, to include other compensation (e.g., PTO, bereavement leave, sick leave, etc.) accrued by

Dual-Rate Supervisors in their role as floor supervisors for payment from the table games dealers’

tip pool.

        53.       Plaintiffs and other similarly situated employees are also entitled under the FLSA,

29 U.S.C. § 216(b), to recover a reasonable attorney’s fee to be paid by the Defendants, and costs

of this action.

                     CLASS AND COLLECTIVE ACTION ALLEGATIONS

        54.       Plaintiffs Lipari-Williams and Hammond bring Count I, the FLSA claim arising

out of Defendants’ unlawful gaming license deduction policy, as an “opt-in” collective action

pursuant to 29 U.S.C. § 216(b) on behalf of themselves individually and the following collective

action class:

                Fair Labor Standards Act Collective – Gaming License Deduction

        All persons employed and paid a direct cash wage of $7.25 per hour or less at PNG
        casinos Argosy Casino Riverside and Hollywood Casino St. Louis, and for whom
        a deduction was taken from their wages (or if the employee paid directly) for any
        amount associated with initially obtaining or thereafter renewing a state-issued
        gaming license, at any time from three years preceding the filing of the Complaint.

        55.       Plaintiffs Lipari-Williams and Hammond bring Count II, the FLSA claim arising

out of Defendants’ illegal tip pooling policy, as an “opt-in” collective action pursuant to 29 U.S.C.

§ 216(b) on behalf of herself individually and the following collective action class:

                     Fair Labor Standards Act Collective – Illegal Tip Pooling

        All persons employed as table games dealers at PNG casinos Argosy Casino
        Riverside and Hollywood Casino St. Louis who participated in the table games
        dealer tip pool, at any time from three years preceding the filing of the Complaint.



                                                  18

         Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 18 of 45
       56.     Plaintiffs’ FLSA claims (Count I and II) may be pursued by those who opt-in to

this case, pursuant to 29 U.S.C. § 216(b). Plaintiffs, individually and on behalf of all others

similarly situated, seek relief on a collective basis challenging Defendants’ above-described FLSA

violations. The number and identity of other plaintiffs yet to opt-in and consent to be party

plaintiffs may be determined from Defendants’ records, and potential opt-in plaintiffs may easily

and quickly be notified of the pendency of this action by U.S. Mail, email, text message, and

posting an approved notice.

       57.     Plaintiffs bring Counts III, IV, V, VI, and VII as class actions pursuant to Federal

Rule of Civil Procedure 23 on behalf of four classes.

       58.     Pursuant to Federal Rules of Civil Procedure 23(a) and (b), Plaintiffs Lipari-

Williams and Hammond bring Count III on behalf of themselves and the following class:

             Missouri Minimum Wage Law Class – Gaming License Deductions

       All persons currently or formerly employed in hourly positions at Defendants’
       Argosy Riverside and/or Hollywood St. Louis properties and for whom a deduction
       was taken from their wages (or if the employee paid directly) for any amount
       associated with initially obtaining or thereafter renewing a state-issued gaming
       license when the employee’s direct cash wage was equal to or less than the then-
       applicable state minimum wage, at any time from three years prior to the filing of
       the Complaint to the present.

       59.     Pursuant to Federal Rules of Civil Procedure 23(a) and (b), Plaintiffs Lipari-

Williams and Hammond bring Count IV on behalf of themselves and the following class:

                  Missouri Minimum Wage Law Class – Illegal Tip Pooling

       All persons employed as table games dealers at PNG casinos Argosy Casino
       Riverside and Hollywood Casino St. Louis who participated in the table games
       dealer tip pool, at any time from three years preceding the filing of the Complaint
       to the present.

       60.     Pursuant to Federal Rules of Civil Procedure 23(a) and (b), Plaintiffs Lipari-

Williams and Hammond bring Count V on behalf of themselves and the following class:


                                                19

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 19 of 45
                Missouri Breach of Contract Class – Gaming License Deductions

       All persons currently or formerly employed in hourly positions at Defendants’
       Argosy Riverside and/or Hollywood St. Louis properties and for whom a deduction
       was taken from their wages (or if the employee paid directly) for any amount
       associated with initially obtaining or thereafter renewing a state-issued gaming
       license, at any time from five years prior to the filing of the Complaint to the
       present.

       61.      Pursuant to Federal Rules of Civil Procedure 23(a) and (b), Plaintiffs Lipari-

Williams and Hammond bring Count VI on behalf of themselves and the following class:

    Missouri Unjust Enrichment/Quantum Meruit Class – Gaming License Deductions

       All persons currently or formerly employed in hourly positions at Defendants’
       Argosy Riverside and/or Hollywood St. Louis properties and for whom a deduction
       was taken from their wages (or if the employee paid directly) for any amount
       associated with initially obtaining or thereafter renewing a state-issued gaming
       license, at any time from five years prior to the filing of the Complaint to the
       present.

       62.      Pursuant to Federal Rules of Civil Procedure 23(a) and (b), Plaintiff Hammond

brings Count VII on behalf of herself and the following class:

                              ERISA Class – Tobacco Surcharge

       All participants in Defendant PNG’s health plan who paid a tobacco surcharge, at
       any time from six years prior to the filing of the Complaint to the present.

       63.      Plaintiffs’ MMWL claims (Count III and IV), breach of contract claim (Count V),

unjust enrichment/quantum meruit claim (Count VI), and Plaintiff Hammond’s ERISA claim

(Count VII) as described in detail below, satisfy the numerosity, commonality, typicality,

adequacy, and superiority requirements of a class action pursuant to Federal Rule of Civil

Procedure 23.

       64.      These classes each number in the hundreds, if not thousands, of persons. As a

result, joinder of all class members in a single action is impracticable. Class members may be

informed of the pendency of this action through U.S. Mail, e-mail, text message, and posting of an


                                               20

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 20 of 45
approved notice. Further, members can readily be identified by records Defendants, as employers,

are required to maintain.

       65.     There are common questions of fact and law to the classes that predominate over

any questions affecting only individual class members. The questions of law and fact common to

the classes arising from Defendants’ actions include, without limitation, the following:

       a.      Whether Defendants failed to pay Plaintiffs and class members minimum wage

               within the meaning of the Missouri Minimum Wage Law when they deducted

               gaming license fees from their wages;

       b.      Whether Defendants failed to pay Plaintiffs and class members overtime wages

               within the meaning of the Missouri Minimum Wage Law when they deducted

               gaming license fees from their wages;

       c.      Whether the gaming license fees are for the private benefit of Plaintiffs and class

               members such that they may be credited as wages;

       d.      Whether Defendants claimed a tip credit pursuant to the Missouri Minimum Wage

               Law against their Missouri minimum wage obligations;

       e.      Whether Defendants included non-tipped and/or manager/supervisor employees in

               the table games dealer tip pool;

       f.      Whether Defendants’ tip pooling practices violated the Missouri Minimum Wage

               Law;

       g.      Whether Defendants breached their contracts with Plaintiffs and class members by

               failing to pay them for all hours worked by virtue of deducting the gaming license

               fees from their wages;




                                                  21

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 21 of 45
       h.        Whether Defendants were unjustly enriched by virtue of deducting the gaming

                 license fees from Plaintiffs’ and class members’ wages;

       i.        Whether Defendant PNG offered participants in its health plan a reasonable

                 alternative to the Tobacco Surcharge;

       j.        Whether Defendant PNG offered all similarly situated participants in its health plan

                 the ability to obtain the same full reward of its outcome-based wellness program;

       k.        Whether Defendant PNG disclosed to health plan participants any alternative to the

                 Tobacco Surcharge in all of its health plan materials; and

       l.        Whether Defendant PNG breached its fiduciary duties with respect to the Tobacco

                 Surcharge.

       66.       The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness, and equity to other available methods for the fair and efficient

adjudication of the state law claims.

       67.       Plaintiffs Lipari-Williams and Hammond’s wage and hour claims are typical of

those of the respective classes in that class members have been employed in the same or similar

positions as Plaintiffs, were subject to the same unlawful gaming license fee deduction practices

as Plaintiffs, and were subject to the same unlawful tip pooling procedures as Plaintiffs.

       68.       Plaintiff Hammond’s ERISA claim is typical of those of all class members because

all class members have been subject to the Tobacco Surcharge under the same or similar

circumstances.

       69.       A class action is the superior method for the fair and efficient adjudication of

Plaintiffs’ claims. Defendants have acted or refused to act on grounds generally applicable to the



                                                  22

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 22 of 45
classes. The presentation of separate actions by individual class members could create a risk of

inconsistent and varying adjudications, establish incompatible standards of conduct for

Defendants, and/or substantially impair or impede the ability of class members to protect their

interests.

          70.    Plaintiffs are adequate representatives because they are members of each of the

classes they seek to represent, and their interests do not conflict with the interests of the members

of those classes. The interests of the members of the classes will be fairly and adequately protected

by Plaintiffs and their undersigned counsel, who are experienced prosecuting complex wage and

hour, employment, and class action litigation, including, specifically, gaming license fee deduction

claims.

          71.    Maintenance of this action as a class action is a fair and efficient method for

adjudication of this controversy. It would be impracticable and undesirable for each member of

the classes who suffered harm to bring a separate action. In addition, the maintenance of separate

actions would place a substantial and unnecessary burden on the courts and could result in

consistent adjudications, while a single class action can determine, with judicial economy, the

rights of all class members.

                                              COUNT I

                Violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

                                 Gaming License Deduction Policy

                      (All Plaintiffs assert this claim against all Defendants)

          72.    At all relevant times, Plaintiffs and all others similarly situated have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201, et seq.




                                                  23

          Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 23 of 45
       73.     The FLSA regulates, among other things, the payment of minimum wage and

overtime pay by employers whose employees are engaged in interstate commerce, or engaged in

the production of goods for commerce, or employed in an enterprise engaged in commerce or in

the production of goods for commerce. See 29 U.S.C. § 206(a); 29 U.S.C. § 207(a)(1).

       74.     Defendants are subject to the minimum wage and overtime pay requirements of the

FLSA because they are both enterprises engaged in interstate commerce and their employees are

engaged in commerce. At all relevant times, each Defendant is or has been an enterprise engaged

in commerce or in the production of goods or services for commerce within the meaning of 29

U.S.C. § 203(s)(1), and, upon information and belief, has had an annual gross volume of sales

made or business done of not less than $500,000.

       75.     At all relevant times, Defendants were “employers” of Plaintiffs and all similarly

situated employees within the meaning of the FLSA. See 29 U.S.C. § 203(d).

       76.     At all relevant times, Plaintiffs and all similarly situated employees were

Defendants’ “employees” within the meaning of the FLSA. See 29 U.S.C. § 203(e).

       77.     Plaintiffs and all similarly situated employees are covered, non-exempt employees

within the meaning of the FLSA. Accordingly, Plaintiffs and all similarly situated employees must

be paid minimum wages in accordance with 29 U.S.C. § 206.

       78.     Pursuant to the FLSA, employees are also entitled to be compensated at a rate of

not less than one and one-half times the regular rate at which such employees are employed for all

work performed in excess of 40 hours in a workweek. See 29 U.S.C. § 207(a).

       79.     Although the FLSA contains some exceptions (or exemptions) from the minimum

wage and overtime requirements, none apply here.




                                               24

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 24 of 45
       80.     Plaintiffs and all similarly situated employees are victims of uniform or

substantially similar compensation policies and practices.

       81.     By deducting the cost of gaming licenses (whether initially obtaining, renewing, or

maintaining) from the wages of Plaintiffs and all similarly situated employees, Defendants have

caused minimum wage violations given that Plaintiffs and all similarly situated employees are paid

a direct cash wage of $7.25 or less. Further, the deductions are primarily for the benefit of

Defendants (as opposed to Plaintiffs and all similarly situated employees) such that they may not

be deducted.

       82.     Plaintiffs and all similarly situated employees are entitled to damages equal to the

mandated minimum wage within the three (3) years preceding the filing of this First Amended

Class and Collective Action Complaint plus periods of equitable tolling, because, as described

above, Defendants acted willfully and knew, or showed reckless disregard of, whether their

conduct was prohibited by the FLSA.

       83.     Defendants have acted neither in good faith nor with reasonable grounds to believe

that their actions and omissions were not a violation of the FLSA, and as a result, Plaintiffs and

other similarly situated employees are entitled to recover an award of liquidated damages in an

amount equal to the amount of unpaid wages as described by Section 16(b) of the FLSA, codified

at 29 U.S.C. § 216(b). Alternatively, should the Court find Defendants acted in good faith or with

reasonable grounds in failing to pay minimum wage, Plaintiffs and all similarly situated employees

are entitled to an award of prejudgment interest at the applicable legal rate.

       84.     As a result of these violations of the FLSA’s minimum wage provisions,

compensation has been unlawfully withheld by Defendants from Plaintiffs and all similarly

situated employees. Accordingly, pursuant to 29 U.S.C. § 216(b), Defendants are liable for the



                                                 25

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 25 of 45
unpaid minimum wages along with an additional amount as liquidated damages, pre-judgment and

post-judgment interest, reasonable attorneys’ fees, and costs of this action.

       WHEREFORE, Plaintiffs request the Court enter judgment for Plaintiffs individually and

on behalf of all similarly situated employees awarding the following relief:

             a. conditional and final collective action certification of Plaintiffs’ FLSA claim and

                an order appointing Stueve Siegel Hanson LLP and McClelland Law Firm, P.C. as

                class counsel;

             b. damages for unpaid minimum wages and overtime under 29 U.S.C. § 216(b);

             c. reasonable attorneys’ fees under the 29 U.S.C. § 216(b);

             d. liquidated damages and/or pre-judgment interest;

             e. costs of suit under 29 U.S.C. § 216(b); and

             f. any further relief that the Court may deem just and equitable.

                                             COUNT II

              Violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

                                     Illegal Tip Pooling Policy

                     (All Plaintiffs assert this claim against all Defendants)

       85.      At all relevant times, Plaintiffs and all others similarly situated have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201, et seq.

       86.      The FLSA regulates, among other things, the payment of minimum wage and

overtime pay by employers whose employees are engaged in interstate commerce, or engaged in

the production of goods for commerce, or employed in an enterprise engaged in commerce or in

the production of goods for commerce. See 29 U.S.C. § 206(a); 29 U.S.C. § 207(a)(1).




                                                 26

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 26 of 45
       87.     Defendants are subject to the minimum wage and overtime pay requirements of the

FLSA because they are both enterprises engaged in interstate commerce and their employees are

engaged in commerce. At all relevant times, each Defendant is or has been an enterprise engaged

in commerce or in the production of goods or services for commerce within the meaning of 29

U.S.C. § 203(s)(1), and, upon information and belief, has had an annual gross volume of sales

made or business done of not less than $500,000.

       88.     At all relevant times, Defendants were “employers” of Plaintiffs and all similarly

situated employees within the meaning of the FLSA. See 29 U.S.C. § 203(d).

       89.     At all relevant times, Plaintiffs and all similarly situated employees were

Defendants’ “employees” within the meaning of the FLSA. See 29 U.S.C. § 203(e).

       90.     Plaintiffs and all similarly situated employees are covered, non-exempt employees

within the meaning of the FLSA. Accordingly, Plaintiffs and all similarly situated employees must

be paid minimum wages in accordance with 29 U.S.C. § 206.

       91.     Pursuant to the FLSA, employees are also entitled to be compensated at a rate of

not less than one and one-half times the regular rate at which such employees are employed for all

work performed in excess of 40 hours in a workweek. See 29 U.S.C. § 207(a).

       92.     Although the FLSA contains some exceptions (or exemptions) from the minimum

wage and overtime requirements, none apply here.

       93.     Plaintiffs and all similarly situated employees are victims of uniform or

substantially similar compensation policies and practices.

       94.     As described above, Defendants operated an illegal tip pool by including non-

tipped and/or manager/supervisor employees in the tip pool. As a result, Defendants may not claim

a tip credit against their obligations to pay minimum wage. Pursuant to 29 U.S.C. § 216(b),



                                                27

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 27 of 45
Plaintiffs and other similarly situated employees are entitled to recover from Defendants the

amount of the sum of (1) the tip credit taken (i.e., the difference between the direct cash wage and

the required federal minimum wage) / the amount of the unpaid minimum wages, and (2) all tips

that were unlawfully kept by Defendants and then improperly redistributed as payment of PTO

hours (and other forms of paid leave) accrued by Dual-Rate Supervisors in their employment as a

floor supervisor.

       95.     Plaintiffs and all similarly situated employees are entitled to damages equal to the

mandated minimum wage within the three (3) years preceding the filing of this First Amended

Class and Collective Action Complaint plus periods of equitable tolling, because, as described

above, Defendants acted willfully and knew, or showed reckless disregard of, whether their

conduct was prohibited by the FLSA.

       96.     Defendants have acted neither in good faith nor with reasonable grounds to believe

that their actions and omissions were not a violation of the FLSA, and as a result, Plaintiffs and

other similarly situated employees are entitled to recover an award of liquidated damages in an

amount equal to the amount of unpaid wages as described by Section 16(b) of the FLSA, codified

at 29 U.S.C. § 216(b). Alternatively, should the Court find Defendants acted in good faith or with

reasonable grounds in failing to pay minimum wage, Plaintiffs and all similarly situated employees

are entitled to an award of prejudgment interest at the applicable legal rate.

       97.     As a result of these violations of the FLSA’s minimum wage provisions,

compensation has been unlawfully withheld by Defendants from Plaintiffs and all similarly

situated employees. Accordingly, pursuant to 29 U.S.C. § 216(b), Defendants are liable for the

unpaid minimum wages along with an additional amount as liquidated damages, pre-judgment and

post-judgment interest, reasonable attorneys’ fees, and costs of this action.



                                                 28

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 28 of 45
       WHEREFORE, Plaintiffs request the Court enter judgment for Plaintiffs individually and

on behalf of all similarly situated employees awarding the following relief:

             a. conditional and final collective action certification of Plaintiffs’ FLSA claim and

                an order appointing Stueve Siegel Hanson LLP and McClelland Law Firm, P.C. as

                class counsel;

             b. damages for unpaid minimum wages and overtime under 29 U.S.C. § 216(b);

             c. reasonable attorneys’ fees under the 29 U.S.C. § 216(b);

             d. liquidated damages and/or pre-judgment interest;

             e. costs of suit under 29 U.S.C. § 216(b); and

             f. any further relief that the Court may deem just and equitable.

                                            COUNT III

         Violation of the Missouri Minimum Wage Law, RSMo. §§ 290.500, et seq.

                                 Gaming License Deduction Policy

                     (All Plaintiffs assert this claim against all Defendants)

       98.      At all times relevant, Plaintiffs and the class members have been entitled to the

rights, protections, and benefits provided under the Missouri Minimum Wage Law, RSMo. §§

290.500, et seq.

       99.      The Missouri Minimum Wage Law regulates, among other things, the payment of

minimum wage and overtime wages by employers, subject to limited exceptions not applicable

herein, and provide or have provided for during part or all of the applicable limitations period for

a higher minimum wage than that provided for under federal law. RSMo. §§ 290.500(3), (4);

RSMo. § 290.505.1.




                                                 29

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 29 of 45
       100.    The Missouri Minimum Wage Law should be construed in accordance with its

provisions and those of the Fair Labor Standards Act (“FLSA”). Specifically, the Missouri

Department of Labor has promulgated regulations providing that except as otherwise provided by

Missouri law, the interpretation and enforcement of The Missouri Minimum Wage Law follows

the FLSA and its companion regulations. See 8 C.S.R. § 30-4.010(1).

       101.    During all times relevant to this action, Defendants were the “employer” of

Plaintiffs and the class members within the meaning of the Missouri Minimum Wage Law. RSMo.

§§ 290.500(3), (4).

       102.    During all times relevant to this action, Plaintiffs and the class members were

Defendants’ “employees” within the meaning of the Missouri Minimum Wage Law. RSMo. §§

290.500(3).

       103.    Plaintiffs and the class members are covered, non-exempt employees within the

meaning of the Missouri Minimum Wage Law. Accordingly, employees are entitled to be paid at

least minimum wage for all hours worked in each workweek. RSMo. § 290.502.1.

       104.    Pursuant to the Missouri Minimum Wage Law, employees are also entitled to be

compensated at a rate of not less than one and one-half times the regular rate at which such

employees are employed for all work performed in excess of 40 hours in a workweek. RSMo. §

290.505.1.

       105.    Although the Missouri Minimum Wage Law contains some exceptions (or

exemptions) from the minimum wage and overtime pay obligations, none apply here. RSMo. §

290.500(3).




                                              30

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 30 of 45
       106.    Plaintiffs and the class members are victims of uniform and employer-based

compensation policies, specifically the deduction of the cost of obtaining and thereafter

maintaining a gaming license from their wages.

       107.    Plaintiffs and the Class are entitled to damages equal to all unpaid regular and

overtime wages due within three years preceding the filing of the Class Action Petition, plus

periods of equitable tolling, along with an additional amount as treble damages, less any amount

actually paid to the employees by Defendants. RSMo. § 290.527.

       108.    Plaintiffs and the Class are also entitled to an award of pre-judgment and post-

judgment interest at the applicable legal rate.

       109.    Defendants are also liable to Plaintiffs and the Class for costs and reasonable

attorney fees incurred in this action. RSMo. § 290.527.

       WHEREFORE, Plaintiffs request the Court enter judgment for Plaintiffs individually and

on behalf of all similarly situated employees awarding the following relief:

           a. class action certification of Plaintiffs’ MMWL claim and an order appointing

               Stueve Siegel Hanson LLP and McClelland Law Firm, P.C. as class counsel;

           b. damages for unpaid minimum wages and overtime under RSMo. § 290.527;

           c. reasonable attorneys’ fees under RSMo. § 290.527;

           d. treble damages, liquidated damages, and/or pre-judgment interest pursuant to the

               MMWL under RSMo. § 290.527;

           e. costs of suit under RSMo. § 290.527; and

           f. any further relief that the Court may deem just and equitable.




                                                  31

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 31 of 45
                                            COUNT IV

         Violation of the Missouri Minimum Wage Law, RSMo. §§ 290.500, et seq.

                                         Illegal Tip Pooling

                      (All Plaintiffs assert this claim against all Defendants)

       110.    At all times relevant, Plaintiffs and the class members have been entitled to the

rights, protections, and benefits provided under the Missouri Minimum Wage Law, RSMo. §§

290.500, et seq.

       111.    The Missouri Minimum Wage Law regulates, among other things, the payment of

minimum wage and overtime wages by employers, subject to limited exceptions not applicable

herein, and provide or have provided for during part or all of the applicable limitations period for

a higher minimum wage than that provided for under federal law. RSMo. §§ 290.500(3), (4);

RSMo. § 290.505.1.

       112.    The Missouri Minimum Wage Law should be construed in accordance with its

provisions and those of the Fair Labor Standards Act (“FLSA”). Specifically, the Missouri

Department of Labor has promulgated regulations providing that except as otherwise provided by

Missouri law, the interpretation and enforcement of The Missouri Minimum Wage Law follows

the FLSA and its companion regulations. See 8 C.S.R. § 30-4.010(1).

       113.    During all times relevant to this action, Defendants were the “employer” of

Plaintiffs and the class members within the meaning of the Missouri Minimum Wage Law. RSMo.

§§ 290.500(3), (4).

       114.    During all times relevant to this action, Plaintiffs and the class members were

Defendants’ “employees” within the meaning of the Missouri Minimum Wage Law. RSMo. §§

290.500(3).



                                                 32

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 32 of 45
       115.    Plaintiffs and the class members are covered, non-exempt employees within the

meaning of the Missouri Minimum Wage Law. Accordingly, employees are entitled to be paid at

least minimum wage for all hours worked in each workweek. RSMo. § 290.502.1.

       116.    Pursuant to the Missouri Minimum Wage Law, employees are also entitled to be

compensated at a rate of not less than one and one-half times the regular rate at which such

employees are employed for all work performed in excess of 40 hours in a workweek. RSMo. §

290.505.1.

       117.    Although the Missouri Minimum Wage Law contains some exceptions (or

exemptions) from the minimum wage and overtime pay obligations, none apply here. RSMo. §

290.500(3).

       118.    Plaintiffs and the class members are victims of uniform and employer-based

compensation policies, specifically, Defendants’ illegal tip pooling. As described above,

Defendants operated an illegal tip pool by including non-tipped and/or manager/supervisor

employees in the tip pool. As a result, Defendants may not claim a tip credit against their

obligations to pay minimum wage. Plaintiffs and other similarly situated employees are entitled

to recover from Defendants the amount of the sum of (1) the tip credit taken (i.e., the difference

between the direct cash wage and the required Missouri minimum wage) / the amount of the unpaid

minimum wages, and (2) all tips that were unlawfully kept by Defendants and then improperly

redistributed as payment of PTO hours (and other forms of paid leave) accrued by Dual-Rate

Supervisors in their employment as a floor supervisor.

       119.    Plaintiffs and the Class are entitled to damages equal to all unpaid regular and

overtime wages due within three years preceding the filing of the Class Action Petition, plus




                                               33

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 33 of 45
periods of equitable tolling, along with an additional amount as treble damages, less any amount

actually paid to the employees by Defendants. RSMo. § 290.527.

       120.    Plaintiffs and the Class are also entitled to an award of pre-judgment and post-

judgment interest at the applicable legal rate.

       121.    Defendants are also liable to Plaintiffs and the Class for costs and reasonable

attorney fees incurred in this action. RSMo. § 290.527.

       WHEREFORE, Plaintiffs request the Court enter judgment for Plaintiffs individually and

on behalf of all similarly situated employees awarding the following relief:

           a. class action certification of Plaintiffs’ MMWL claim and an order appointing

               Stueve Siegel Hanson LLP and McClelland Law Firm, P.C. as class counsel;

           b. damages for unpaid minimum wages and overtime under RSMo. § 290.527;

           c. reasonable attorneys’ fees under RSMo. § 290.527;

           d. treble damages, liquidated damages, and/or pre-judgment interest pursuant to the

               MMWL under RSMo. § 290.527;

           e. costs of suit under RSMo. § 290.527; and

           f. any further relief that the Court may deem just and equitable.

                                            COUNT V

                                       Breach of Contract

                               Gaming License Deduction Policy

                    (All Plaintiffs assert this claim against all Defendants)

       122.    The preceding paragraphs are incorporated by reference as if fully alleged herein.




                                                  34

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 34 of 45
       123.    Defendants entered into a contract with Plaintiffs and all similarly situated

employees through which it agreed that employees would get paid an agreed-upon hourly rate for

every hour worked during their employment.

       124.    Defendants breached this contract by failing to pay Plaintiffs and all others

similarly situated their agreed-upon hourly rate for every hour worked during their employment.

       125.    Specifically, Defendants reduced Plaintiffs’ and other similarly situated

employees’ wages by deducting the cost of the gaming license from their wages, which is not

permitted by the contract. This constitutes a breach of Defendants’ employment contract with

Plaintiffs and other similarly situated employees.

       126.    Because of Defendants’ breach, Plaintiffs and other similarly situated employees

have been damaged.

       WHEREFORE, Plaintiffs request the Court enter judgment for Plaintiffs individually and

on behalf of all similarly situated employees awarding the following relief:

           a. class action certification of Plaintiffs’ breach of contract claim and an order

               appointing Stueve Siegel Hanson LLP and McClelland Law Firm, P.C. as class

               counsel;

           b. compensatory damages for breach of contract; and

           c. any further relief that the Court may deem just and equitable.




                                                35

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 35 of 45
                                           COUNT VI

                             Unjust Enrichment/Quantum Meruit

                               Gaming License Deduction Policy

                     (All Plaintiffs assert this claim against all Defendants)

       127.    Defendants benefited from the work performed by Plaintiffs and other similarly

situated employees during the work weeks when Defendants deducted the costs of gaming licenses

from Plaintiffs’ and other similarly situated employees’ wages. In deducting the costs for gaming

licenses from Plaintiffs’ and other similarly situated employees’ wages, Defendants were receiving

a benefit (the work) for which it had not paid wages due and owing.

       128.    Defendants were aware or should have been aware that they were receiving the

benefit of this unpaid work at the time the work was being performed and accepted and retained

that benefit without paying fair compensation for the same.

       129.    Defendants’ acceptance and retention of the benefit of Plaintiffs and the other

similarly situated employees’ unpaid labor was inequitable and resulted in Defendants being

unjustly enriched.

       WHEREFORE, Plaintiffs request the Court enter judgment for Plaintiffs individually and

on behalf of all similarly situated employees awarding the following relief:

           a. class action certification of Plaintiffs’ unjust enrichment claim and an order

               appointing Stueve Siegel Hanson LLP and McClelland Law Firm, P.C. as class

               counsel;

           b. compensatory damages for breach of contract; and

           c. any further relief that the Court may deem just and equitable.




                                                36

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 36 of 45
                                             COUNT VII

   Violation of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1132

 Unlawful Wellness Program that Discriminates Based on an Impermissible Health Factor

                (Plaintiff Hammond asserts this claim against Defendant PNG)

       130.    ERISA § 702, 29 U.S.C. § 1182, prohibits group health plans from discriminating

against individuals in eligibility and continued eligibility for benefits and in individual premium

or contribution rates on the basis of any health-status related factor.

       131.    The regulations in effect at 29 C.F.R. § 2590.702(f)(4) for an outcome-based

wellness program based on an individual satisfying a standard that is related to a health factor,

require, among other things, that the following two factors be met in order for the outcome-based

wellness program to satisfy an exception to the general prohibitions against discrimination on the

basis of any health-status related factor:

               a.      “The full reward under the outcome-based wellness program must be

                       available to all similarly situated individuals”, which means that the

                       wellness program must allow “a reasonable alternative standard (or waiver

                       of the otherwise applicable standard) for obtaining the reward for any

                       individual who does not meet the initial standard based on the measurement,

                       test, or screening” (29 C.F.R. § 2590.702(f)(4)(iv)(A) (emphasis added);

                       and

               b.      “The plan or issuer must disclose in all plan materials describing the terms

                       of an outcome-based wellness program . . . the availability of a reasonable

                       alternative standard to qualify for the reward (and, if applicable, the

                       possibility of waiver of the otherwise applicable standard) . . . [unless] plan



                                                  37

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 37 of 45
                      materials merely mention that such a program is available, without

                      describing its terms . . . .” (Id. § 29 C.F.R. § 2590.702(f)(4)(v)).

       132.    Defendant PNG sponsors a group health insurance plan for its employees within

the meaning of ERISA. See 29 U.S.C. §§ 1182, 1191b(a)(1).

       133.    As a part of this group health insurance plan, Defendant PNG penalizes participants

(and their dependents) who have used tobacco products within the prior three months of enrollment

$50 per month (for one tobacco user) or $100 per month (for two tobacco users). Defendant PNG

refers to this as the Tobacco Surcharge.

       134.    Plaintiff Hammond participated in Defendant PNG’s group health insurance plan

from (at least) 2014 through 2020. In each plan year, Plaintiff Hammond was subject to the

Tobacco Surcharge. For example, in 2020, Defendant PNG charged Plaintiff Hammond $184.64

in Tobacco Surcharges through September 3, 2020. As explained below, Plaintiff Hammond and

all other employees subject to the Tobacco Surcharge at Defendant PNG’s casino properties

around the country were not offered the full reward of the wellness program because the tobacco

cessation program only applied to the Tobacco Surcharge on a prospective basis (i.e., an employee

who successfully completes the tobacco cessation program does not receive reimbursement for the

previously paid Tobacco Surcharge). As a result, Defendant PNG did not offer Plaintiff Hammond

and all other similarly situated employees a reasonable alternative to the Tobacco Surcharge and

violated ERISA’s fiduciary duties.

       135.    The Tobacco Surcharge is premised on a health-status related factor (i.e., tobacco

use) within the meaning of ERISA. This means the Tobacco Surcharge is an outcome-based

wellness program within the meaning of ERISA. See 29 U.S.C. §1182(1)(a); 29 C.F.R. §

2590.702(f)(1)(v).



                                                38

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 38 of 45
       136.    Because the Tobacco Surcharge is an outcome-based wellness program under

ERISA, it must provide a reasonable alternative to all similarly situated participants who do not

meet the original criteria (i.e., they use tobacco products). See 29 C.F.R. § 2590.702(f)(4)(iv)(A).

       137.    ERISA’s interpreting regulations provide an example of a reasonable alternative

for an outcome-based wellness program involving a tobacco surcharge:

       Example 6 - Tobacco use surcharge with smoking cessation program
       alternative.

       (i) Facts. In conjunction with an annual open enrollment period, a group health plan
       provides a premium differential based on tobacco use, determined using a health
       risk assessment. The following statement is included in all plan materials describing
       the tobacco premium differential: “Stop smoking today! We can help! If you are a
       smoker, we offer a smoking cessation program. If you complete the program, you
       can avoid this surcharge.” The plan accommodates participants who smoke by
       facilitating their enrollment in a smoking cessation program that requires
       participation at a time and place that are not unreasonably burdensome or
       impractical for participants, and that is otherwise reasonably designed based on all
       the relevant facts and circumstances, and discloses contact information and the
       individual's option to involve his or her personal physician. The plan pays for the
       cost of participation in the smoking cessation program. Any participant can avoid
       the surcharge for the plan year by participating in the program, regardless of
       whether the participant stops smoking, but the plan can require a participant who
       wants to avoid the surcharge in a subsequent year to complete the smoking
       cessation program again.

       (ii) Conclusion. In this Example 6, the premium differential satisfies the
       requirements of paragraphs (f)(4)(iii), (iv), and (v). The program is an outcome-
       based wellness program because the initial standard for obtaining a reward is
       dependent on the results of a health risk assessment (a measurement, test, or
       screening). The program is reasonably designed under paragraph (f)(4)(iii) because
       the plan provides a reasonable alternative standard (as required under paragraph
       (f)(4)(iv) of this section) to qualify for the reward to all tobacco users (a smoking
       cessation program). The plan discloses, in all materials describing the terms of the
       program, the availability of the reasonable alternative standard (including contact
       information and the individual's option to involve his or her personal physician).
       Thus, the program satisfies the requirements of paragraphs (f)(4)(iii), (iv), and (v)
       of this section.

See 29 C.F.R. § 2590.702(f)(4)(vi) at Example 6.




                                                39

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 39 of 45
       138.   ERISA’s interpreting regulations provide two examples of unreasonable

alternatives for an outcome-based tobacco cessation wellness program that do not satisfy ERISA:

       Example 7 - Tobacco use surcharge with alternative program requiring actual
       cessation.

       (i) Facts. Same facts as Example 6, except the plan does not provide participant F
       with the reward in subsequent years unless F actually stops smoking after
       participating in the tobacco cessation program.

       (ii) Conclusion. In this Example 7, the program is not reasonably designed under
       paragraph (f)(4)(iii) of this section and does not provide a reasonable alternative
       standard as required under paragraph (f)(4)(iv) of this section. The plan cannot
       cease to provide a reasonable alternative standard merely because the participant
       did not stop smoking after participating in a smoking cessation program. The plan
       must continue to offer a reasonable alternative standard whether it is the same or
       different (such as a new recommendation from F’s personal physician or a new
       nicotine replacement therapy).

       Example 8 - Tobacco use surcharge with smoking cessation program
       alternative that is not reasonable.

       (i) Facts. Same facts as Example 6, except the plan does not facilitate participant
       F's enrollment in a smoking cessation program. Instead the plan advises F to find a
       program, pay for it, and provide a certificate of completion to the plan.

       (ii) Conclusion. In this Example 8, the requirement for F to find and pay for F’s
       own smoking cessation program means that the alternative program is not
       reasonable. Accordingly, the plan has not offered a reasonable alternative standard
       that complies with paragraphs (f)(4)(iii) and (iv) of this section and the program
       fails to satisfy the requirements of paragraph (f) of this section.

See 29 C.F.R. § 2590.702(f)(4)(vi) at Examples 7-8.

       139.   In this case, Defendant PNG’s Tobacco Surcharge is plainly an outcome-based

wellness program. However, Defendant PNG does not offer a reasonable alternative for all

similarly situated employees in violation of ERISA. See 29 U.S.C. § 1182; 29 C.F.R. §

2590.702(f)(4).

       140.   Since, at least, 2014, PNG’s health plan included a Tobacco Surcharge for

employees enrolled in company-sponsored medical coverage who have used tobacco products

                                               40

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 40 of 45
within the last three months or have participating dependents who have used tobacco products

within the last three months. Since 2019, the Tobacco Surcharge has been $23.08 per bi-weekly

pay period ($50 per month) for one tobacco user, and $46.15 per bi-weekly pay period ($100 per

month) for two tobacco users.

       141.    As part of its Tobacco Surcharge, Defendant PNG requires its employees to

complete a Tobacco User Affidavit. Defendant PNG requires its employees to complete the

Tobacco User Affidavit annually when the open enrollment in their health insurance plan begins.

In addition, if an employees’ (or their dependents’) tobacco status changes, they are required to

notify PNG and submit a revised Tobacco User Affidavit.

       142.    According to PNG’s outcome-based wellness program, if employees or their

dependents enroll in a smoking cessation program, they are eligible to have the Tobacco Surcharge

removed upon completion of the smoking cessation program, and the submission of an updated

Tobacco User Affidavit. But any adjustments by PNG are on a prospective basis only – there are

no retroactive adjustments to the tobacco user surcharge.

       143.    In order to satisfy the requirement to provide a reasonable alternative standard, the

same, full reward must be available under the wellness program to individuals who qualify by

satisfying a reasonable alternative standard (i.e., completing the tobacco use cessation program)

as is provided to individuals who qualify by satisfying the program’s otherwise applicable standard

(i.e., not a tobacco user). Accordingly, while an employee may take some time to request,

establish, and satisfy a reasonable alternative standard, the same, full reward must be provided to

that individual as is provided to individuals who meet the initial standard for that plan year. (For

example, if a calendar year plan offers a health-contingent wellness program with a premium

discount and an individual who qualifies for a reasonable alternative standard satisfies that



                                                41

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 41 of 45
alternative on April 1, the plan or issuer must provide the premium discounts for January, February,

and March to that individual.)

       144.    Although plans and issuers have flexibility to determine how to provide the portion

of the reward corresponding to the period before an alternative was satisfied (e.g., payment for the

retroactive period or pro rata over the remainder of the year) as long as the method is reasonable

and the individual receives the full amount of the reward.

       145.    Because PNG refuses to make retroactive adjustments to the tobacco user

surcharge, employees will not receive the full amount of the reward. The tobacco surcharge will

only be removed after completion of the smoking cessation program (and submission of an updated

Tobacco User Affidavit) through the remainder of the plan year. As a result, that individual would

not receive the full reward as is provided to individuals who meet the initial standard for that plan

year (e.g., non-smoker not subject to the tobacco user surcharge).

       146.    Through the above-described outcome-based wellness program, PNG has failed to

satisfy the requirement to provide a reasonable alternative standard. Because Defendant PNG

failed to offer a reasonable alternative standard for the Tobacco Surcharge, it has operated an

illegal wellness program under ERISA because it discriminates on the basis of a health-status

related factor (namely, tobacco use).

       147.    Defendant PNG has breached its fiduciary duties under ERISA to participants in

the plan because it:

               a.      failed to act solely in the interest of the participants and beneficiaries of the

                       health plan and for the exclusive purpose of providing benefits to

                       participants and their beneficiaries and defraying reasonable expenses of

                       plan administration, in violation of ERISA. See 29 U.S.C. § 1104(a)(1)(A);



                                                  42

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 42 of 45
              b.      failed to discharge its duties in accordance with the documents and

                      instruments governing the health plan insofar as the documents and

                      instruments are consistent with ERISA, in violation of ERISA. See 29

                      U.S.C. § 1104(a)(1)(D);

              c.      caused the health plan to engage in transactions that Defendant PNG knew

                      or should have known constituted a direct or indirect transfer to, or use by

                      or for the benefit of, a party in interest, of assets of the health plan, in

                      violation of ERISA. See 29 U.S.C. § 1106(a)(1)(D);

              d.      dealt with assets of the health plan in Defendant PNG’s own interests in

                      violation of ERISA § 406(b)(1), 29 U.S.C. § 1106(b)(1);

              e.      acted on behalf of a party whose interests are adverse to the interests of the

                      health plan or the interests of its participants and beneficiaries, in violation

                      of ERISA. See 29 U.S.C. § 1106(b)(2); and

              f.      jointly with the health plan, caused the health plan to require participants to

                      pay a premium or contribution which was greater than such premium or

                      contribution for a similarly situated participant enrolled in the health plan

                      on the basis of a health status-related factor in relation to the participant or

                      to an individual enrolled under the health plan as a dependent of the

                      individual, in violation of ERISA. See 29 U.S.C. § 1182(b).

       148.   As a result of its breach of fiduciary duties under ERISA, Defendant PNG must

disgorge all Tobacco Surcharges it obtained from its employees.




                                                43

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 43 of 45
          WHEREFORE, Plaintiff Hammond requests the Court enter judgment for Plaintiff

Hammond individually and on behalf of all similarly situated employees awarding the following

relief:

             a. class action certification of Plaintiff Hammond’s ERISA claim and an order

                 appointing Stueve Siegel Hanson LLP and McClelland Law Firm, P.C. as class

                 counsel;

             b. requiring Defendant PNG to reimburse all participants who paid the Tobacco

                 Surcharge from October 1, 2014, through the present plus interest;

             c. requiring Defendant PNG to revise any Tobacco Surcharge Wellness Program it

                 intends to maintain to comply with ERISA § 702, 29 U.S.C. § 1182, and its

                 implementing regulations;

             d. enjoining Defendant PNG from collecting Tobacco Surcharges until Defendant

                 PNG revises its Tobacco Surcharge Wellness Program to comply with ERISA §

                 702, 29 U.S.C. § 1182, and its implementing regulations;

             e. requiring Defendant PNG to disgorge all unjust enrichment or profits received as a

                 result of fiduciary breaches committed by it or for which it is liable;

             f. awarding Plaintiff Hammond’s counsel attorneys’ fees and costs consistent with

                 ERISA’s fee and cost shifting provisions for the costs of prosecuting this action;

                 and

             g. any further relief that the Court may deem just and equitable.

                                  DEMAND FOR JURY TRIAL

          Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs hereby demand a trial by jury

on all issues so triable.



                                                   44

          Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 44 of 45
Dated: October 21, 2020                     Respectfully submitted,

                                            STUEVE SIEGEL HANSON LLP

                                            /s/ Alexander T. Ricke
                                            George A. Hanson, MO. Bar No. 43450
                                            Alexander T. Ricke, MO. Bar No. 65132
                                            460 Nichols Road, Suite 200
                                            Kansas City, Missouri 64112
                                            Telephone:     (816) 714-7100
                                            Facsimile:     (816) 714-7101
                                            hanson@stuevesiegel.com
                                            ricke@stuevesiegel.com

                                            McCLELLAND LAW FIRM, P.C.
                                            Ryan L. McClelland, MO Bar No. 59343
                                            Michael J. Rahmberg, MO. Bar No. 66979
                                            The Flagship Building
                                            200 Westwoods Drive
                                            Liberty, Missouri 64068-1170
                                            Telephone:    (816) 781-0002
                                            Facsimile:    (816) 781-1984
                                            ryan@mcclellandlawfirm.com
                                            mrahmberg@mcclellandlawfirm.com

                                            COUNSEL FOR PLAINTIFF


                               CERTIFICATE OF SERVICE

        The undersigned certifies that on October 21, 2020 the foregoing document was filed with
the Court’s CM/ECF system, which served a copy of the foregoing document on all counsel of
record.

                                            /s/ Alexander T. Ricke
                                            Counsel for Plaintiff




                                              45

        Case 5:20-cv-06067-SRB Document 39 Filed 10/21/20 Page 45 of 45
